Interim Decision 4p1443

Manna or Sons
In Deportation Proceedings
A-3987977
Decided by Board Apra 2, 1986
A lawful permanent resident, who, following a brief, casual visit of 4 or 5
hours in Mexico, reentered Um United States upon a. talae claim a citizenship thereby avoiding inspection as an alien, made an entry under section
101(a) (13), immigration and Nationality Act, upon which to predicate a
gropnd of deportation. (Rosenberg y. Fietiti, 374 U.S. 449, inapplicable.]
Casson:
Order; Act of 1952—Section 241(a) (2) (8 U.S.C. 1251(a) (2)1—Entered
without inspection.

The respondent, a native and citizen of the Netherlands, male
46 years of age, has been found deportable as an alien who entered.
the United States without inspection (section 91104 (9), Inunigra-

don and Nationality Act; 8 U.S.C. 1251(a) (2)). An application for
waiver of documents, maw pro Juno, under the provisions of section
211(b), Immigration and- Nationality Act was denied by an order
entered by the special inquiry officer on March. 30, 1962 (8 U.S.C.
1181(b)). An appeal from this order was dismissed by the Board
of Immigration Appeals on July 25, 1962. The case is again before
us on motion of the trial attorney to reopen the proceedings in the
light of the Supreme Court's decision in the case of Rosenberg
Floutir, rendered on June 17, 1963.
The respondent has resided continuously in the United States since
his admisaion for permanent residence at the port of New York on
March 29, 1930. He was 11 years of age at the time of his original
entry. The respondent testified that he reentered'the United States
Texas, $03310 time in 1959 by falsely elp-Imlne to be a
citizen of the United States thereby avoiding inspection as an alien
at Reynosa,

(pp. 10 & 11). The respondent- last entered the United States
2 374

U.S. 449; 10 L. ed. 2d 1000.

103

Interim Decision 4E1413
of Hidalgo, Texas, on or about July 30, 1960. He
testified that he returned to the United States with a group ... . "we
stopped at the bridge at Hidalgo, Texas, and the inspector asked us
if we were all United States citizens and I nodded my head, yes"
(p. 2 of Ex. 2). AcCording to the record the respondent was in
Mexico for only four or five hours on each occasion.
The issue presented by the .trial attorney's motion is whether the
respondent's return to the United States after the two brief casual
visits to .a border town in Mexico subjected him to the consequences
of an "entry" into the United States in light of the Fleuti decision
through the port

(supra). The Fleuti case concerns an alien who was originally admitted. to the United States for permanent residence in 1952 and had

resided here continuously except for a brief visit of about a couple
of hours in Mexico in 1956. He was ordered deported on the ground
that at the.time of his 1956 return he was excludable under section
212(a) (4) of the Immigration and Nationality Act as an alien "af-

flicted with psychopathic personality." The Supreme Court held.
that under section 101(a) (13) of the Act 2 an innocent, casual and
brief excursion by a resident alien outside- the borders of the -United
States may not have been "intended" as a departure disruptive of his
resident alien status and therefore may ,not sgbject him to the consequences of an "entry" into the United States on his return.
We are of the opinion that a reopening of the proceedings for the
purpose of reconsidering our decision of July 25, 1962 in light of the
Supreme Court's ruling in the Fleuti case .(supra), decided some 11
months later on June 17, 1963, would serve no useful purpose because Fleuti does not apply to an alien who ranters the United States
without inspection. The immigration laws have provided for the
inspection of aliens entering the United States since the Act of

March 8, 105 (18 Stat.,477). section 235 of the Immigration and
Nationality Act provides, inter alia, that "all. aliens arriving at ports
' of the United States shall be-examined by one or more immigration
officers at the discretion of the Attorney General' and under such
regulations as he may prescribe" (8 U.S.C. 1226). 8 CFR, 235.1
sets .forth in detail the-requirements which must be met by an alien
seeking to enter the United States regardless of .the purpose foi
3 Section 101(a) (15) of the Immigration and, Nationality Aci.defines the
term "entry" as "any coming of an alien into the United States, from a

foreign port or place . except that t alien having a lawful permanent

residence in the United States shall, not
no be regarded as making an entry into
the United States for the purpose of the immigration laws If the alien proves
to the satisfaction of the Attorney General that his departure to a foreignport or place . ... was not Wended ty him . (Emphasis supplied.)

104

Interim Decision 41443
which he seeks to enter. Among the requirements are the following:
an alien must apply in person at a place designated as a. port of
entry and such an alien has the burden of establinlvirz his admissibility.

The Supreme Court in the Pleuti case (supra) concluded that it
would effectuate Congressional purpose to construe the intent provision in section 101(a) (18) of the Immigration and Nationality Act
(supra 2 as meaning an intent to depart in. a manner which can be
regarded as meaningfully disruptive of the alien'i permanent residence. The Court also stated that one of the factors relevant to inferring such an intent is whether the alien by leaving the United
States "accomplish(ed) some object which is itself contrary to some
policy reflected in our immigration. laws." It was the opinion of the
Court that if this be the case "the interruption of residence thereby
occurring would properly be regarded as meaningful" (374 U.S. at
p. 462; 10 L. ed. 2d 1009).
There is no question but that the respondent intended to resume
his residence when he reentered the "United States in 1959 and 1960.
However, this intent in and of itself does not preserve to the alien
the right to return to the United States in a manner which is contrary to the immigration laws, viz., knowingly evading inspection.
'The respondent by claiming to be a citizen avoided the inspection
process. Such action is contrary to a policy which has been reflected in our immigration laws since 1875. If the immigration laws '
and the established techniques of inspection are to have any meaningful and rational application it must be held that the respondent
made an entry friim a foreign port or country under section 101
(a) (13) of the Immigration and Nationality Act (eupraf) when
he returned from Mexico in 1959 and 1960. We conclude that the
case of Rosenberg v. Pleuti does not apply where a resident alien is
charged wits entry without inspection follo.wing a casual visit to a
foreign country. The motion will lie denied.
ORDER: It is directed that the motion be and the same is hereby
denied.
)

• 105

